Name: Commission Regulation (EEC) No 2167/86 of 9 July 1986 re-establishing the levying of customs duties on derivatives of toluidines, falling within subheading 29.22 D ex III, originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 No L 189 / 10 Official Journal of the European Communities 11 . 7 . 86 COMMISSION REGULATION (EEC) No 2167/86 of 9 July 1986 re-establishing the levying customs duties on derivatives of toluidines, falling within subheading 29.22 D ex III, originating in South Korea, to which the prefe ­ rential tariff arragements set out in Council Regulation (EEC) No 3599/85 apply tion after being charged thereagainst ; whereas it is appro ­ priate to re-establish the levying of customs duties in respect of the products in question against South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 14 July 1986, the levying of customs duties suspended pursuant to Regulation (EEC) No 3599/85, shall be re-established on imports into the Community of the following products originating in South Korea : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 1 0 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regulation , as soon as the individual ceilings in questions are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of toluidines, falling within subhea ­ ding 29.22 D ex III , originating in South Korea, the indi ­ vidual ceiling was fixed at 120 500 ECU ; whereas, on 8 July 1986, imports of these products into the Community originating in South Korea reached the ceiling in ques CCT heading No Description 22.22 D ex III (NIMEXE code 29.22-54) Derivatives of toluidines Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 July 1986. For the Commission COCKFIELD Vice-President (') OJ No L 352, 30 . 12. 1985 , p. 1 .